COX, Circuit Judge,
concurring in part and dissenting in part:
I agree that summary judgment was appropriate on the Voting Rights Act claims. However, I do not agree that the district court should have invoked Pullman abstention on the federal “one person, one vote” equal protection claims. Since, in my view, there are no unsettled questions of state law presented in this case, I respectfully dissent from Part II.A. of the court’s opinion.
The voters filed a five count complaint in ■the United States District Court for the Northern District of Georgia. Counts One, Two, and Three allege violations of the Equal Protection Clause of the United States Constitution. (R.2-12 at 9-47.) *1251Counts Four and Five allege violations of the Voting Rights Act, 42 U.S.C. § 1973. (R.2-12 at 47-51.) There are no state law claims.
The State of Georgia vigorously attacked the suit and raised several defenses. However, throughout the litigation, Georgia never suggested that abstention was appropriate and never once cited Pullman.
On summary judgment, the district court found that the voters had standing, see DeJulio v. Ga., 127 F.Supp.2d 1274, 1290-91 (N.D.Ga.2001), that this case did not implicate the political question doctrine, see id. at 1292, and that some parties were improper, see id. at 1292-94. The district court also concluded that the local delegations did not violate the “one person, one vote” principle because the local delegations have no final authority, see id. at 1297, and that internal changes in the local legislation process were not subject to pre-clearance under the Voting Rights Act, see id. at 1301. But never in its lengthy and thorough opinion did the district court mention abstention.
On appeal, neither party argued for abstention in its brief. Indeed, Pullman abstention was first mentioned at oral argument in a question posed by this court.
Since Pullman abstention was never raised or argued, I would not bother to raise it sua sponte in this case. However, once Pullman abstention is raised, it should quickly be rejected since this case turns solely on an unavoidable constitutional question. To put it plainly, there is no unsettled question of state law presented in this case. Moreover, there is no interpretation of state law that would allow us to avoid the constitutional question presented in this case. Thus, Pullman abstention is inappropriate.
Pullman abstention is an “extraordinary and narrow exception” to the exercise of federal jurisdiction, available only in “exceptional circumstances.” County of Allegheny v. Frank Mashuda Co., 360 U.S. 185, 187, 79 S.Ct. 1060, 1063, 3 L.Ed.2d 1163 (1959). In this circuit, Pullman abstention is appropriate only when both of the following circumstances are present: (1) the case presents an unsettled question of state law; and (2) the question of state law is dispositive of the case or would materially alter the constitutional question presented. See Siegel v. Lepore, 234 F.3d 1163, 1174 (11th Cir.2000) (en banc). Even when these circumstances are present, Pullman abstention is still not required; it remains discretionary, to be invoked only “when the question of state law can be fairly interpreted to avoid adjudication of the constitutional question.” Id.
The complaint in this case contains five counts that raise federal claims and questions of federal law. There are no claims under Georgia law.1 Though the lack of *1252state law claims does not end the abstention inquiry, see Reid v. Bd. of Educ., 453 F.2d 238, 242 n. 7 (2d Cir.1971), the lack of unsettled state law questions does. In this case, there are no unsettled state law questions. The Georgia General Assembly created the local delegations through its own internal procedures, and there is nothing unclear about these procedures or their application. Simply put, there is no Georgia law that the Georgia courts could construe to avoid adjudicating the “one person, one vote” claims raised in this case.
The success of the “one person, one vote” claims turns, as both parties and the majority acknowledge, on whether Georgia’s local delegations perform “governmental functions.” The resolution of this “governmental functions” issue ultimately depends on federal equal protection law, not on Georgia law. See Ramsbottom Co. v. Bass/Zebulon Rds. Neighborhood Ass’n, 273 Ga. 798, 546 S.E.2d 778, 779-80 (2001); Rich v. State, 237 Ga. 291, 227 S.E.2d 761, 766-67 (1976); Grimes v. Clark, 226 Ga. 195, 173 S.E.2d 686, 689-91 (1970) (each applying only federal principles in its “one person, one vote” governmental functions analysis). We are, therefore, squarely confronted with a constitutional question whose adjudication cannot be avoided by interpreting state law.
Instead of pointing to an unsettled question of state law, the majority states that Georgia’s courts should have the first opportunity to address its legislative procedures. But this statement flies in the face of Pittman v. Cole, 267 F.3d 1269 (11th Cir.2001), where we explicitly stated that Pullman abstention should not be invoked so that state courts can “take the first crack at the federal constitutional issues.” Id. at 1287. I do not doubt that Georgia’s courts are fully capable of resolving the constitutional question in this case. But I believe, as the court in Pittman believed, that “[a] federal court must grapple with difficult constitutional questions that confront it squarely.” Pittman, 267 F.3d at 1286. We should address the constitutional question presented in this case.
While adjudicating this case might interfere with Georgia’s political procedures, it would not be the first time that a federal court has interfered with an unconstitutional state political procedure. See, e.g., Rice v. Cayetano, 528 U.S. 495, 120 S.Ct. 1044, 145 L.Ed.2d 1007 (2000) (striking down voting requirements for the Office of Hawaiian Affairs); Bd. of Estimate v. Morris, 489 U.S. 688, 109 S.Ct. 1433, 103 L.Ed.2d 717 (1989) (holding New York City borough presidents’ automatic board vote unconstitutional); Hadley v. Junior Coll. Dist., 397 U.S. 50, 90 S.Ct. 791, 25 L.Ed.2d 45, (1970) (finding unequal distribution of junior college trustees unconstitutional); Driskell v. Edwards, 518 F.2d 890, 893 (5th Cir.1975) (allowing federal court inquiry into the structure of Louisiana’s constitutional convention). Such is the duty imposed on us by the United States Constitution, see U.S. Const, art. Ill, § 2; U.S. Const, art. VI, cl. 2, and the United States Congress, see 28 U.S.C. § 1331 (1993). In this case, a group of voters claims that the “one person, one vote” principle of the Equal Protection Clause of the United States Constitution has been violated. A federal court should adjudicate these federal constitutional claims.

. The only conceivable state claim would be an equal protection claim under the Georgia Constitution. See Ga. Const, art. 1, § 1, ¶ 2, cl. 2 ("No person shall be denied the equal protection of the laws.”). Under Georgia law, the equal protection clause of the Georgia Constitution is considered identical to the equal protection clause of the Fourteenth Amendment. See Nothin v. State Bar of Ga., 273 Ga. 559, 544 S.E.2d 142, 145 (2001) ("Because the protection provided in the Equal Protection Clause of the United States Constitution is coextensive with that provided in Art. 1, Sec. 1, Par. 2, of the Georgia Constitution of 1983, we apply them as one.”) Since these clauses are mirror images, we should not ignore a federal claim under one just because a state claim is available under the other. See Examining Bd. of Eng’rs v. Flores de Otero, 426 U.S. 572, 598, 96 S.Ct. *12522264, 2279, 49 L.Ed.2d 65 (1976); Fields v. Rockdale County, 785 F.2d 1558, 1561 (11th Cir.1986); Henley v. Herring, 779 F.2d 1553, 1556 (11th Cir.1986).